DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a holding member (2) capable of being held in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rivera (2021/0339378).

In reference to claim 1, Rivera discloses a push-pull press-contact apparatus (1, Figures 1-10), comprising: a holding member (2) capable of being held with fingers (paragraph 30), a push-pull member (4) connected to the holding member and having a push portion (see figures below showing first 1st and 2nd interpretations of the push portion), a stop portion (see figure below) and a pull portion (3) which are sequentially connected (i.e. from right to left as seen in Figure below), wherein the push-pull member defines a receiving space (see figure below) and an opening (see figure below) and a pressing member (6) connected to the pull portion of the push-pull member from front (Figure 5). 
[AltContent: arrow][AltContent: textbox (Opening)][AltContent: arrow][AltContent: textbox (Receiving space)][AltContent: textbox (1st interpretation of the Push portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Stop portion)]
    PNG
    media_image1.png
    587
    701
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (2nd interpretation of the Push portion)]
    PNG
    media_image2.png
    470
    702
    media_image2.png
    Greyscale

In reference to claim 2, Rivera discloses that the stop portion has a bevel or rounded corner (see figure below) relative to the push portion and the pull portion (see figures below showing 1st and 2nd interpretations of the Push portion).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Rounded corners of 1st interpretation)][AltContent: textbox (Rounded corners of 2nd interpretation)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    587
    701
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    470
    702
    media_image2.png
    Greyscale


In reference to claim 3, Rivera discloses that the push-pull member further has a hook portion (9) connected to the pull portion (3) from behind (Figure 5). 

In reference to claim 4, Rivera discloses further comprising a head member (see figure below) connected to the holding member (2) from above (see figure below).
[AltContent: arrow][AltContent: textbox (Head member)]
    PNG
    media_image2.png
    470
    702
    media_image2.png
    Greyscale


In reference to claim 5, Rivera discloses that the pressing member (6, which is the “working end”, see paragraph 6 and Figure 5) is covered with copper (paragraphs 7 and 8).

In reference to claim 6, Rivera discloses that the holding member (2) connects to the push portion (see figures above for 1st and 2nd interpretations of the push portion) of the push-pull member and thus forms a finger hole (see figure below) penetrable by fingers (paragraph 31). 

[AltContent: textbox (Finger hole)][AltContent: arrow]
    PNG
    media_image2.png
    470
    702
    media_image2.png
    Greyscale

In reference to claim 7, Rivera discloses an antiseptic case (7) for containing the push-pull press-contact apparatus (1) of claim 1, comprising: a case member (7) having a mounting space (i.e. space within 7), an alcoholic sponge (formed as the inner absorbing pad, and note this pad can include a sanitizer having alcohol, see paragraphs 38-40) mounted in the mounting space of the case member (paragraph 39) and having a slot (not labeled but formed on the left most side of element 7, as seen in Figure 10, otherwise the tool [1] could not be properly inserted therein) which the push-pull member (4) and the pressing member (6) of the push-pull press-contact apparatus (1) are inserted into and a lid (at 8 when interpreting the push portion in claim 1 under the 1st interpretation) for covering the case member (Figure 10).

In reference to claim 9, Rivera discloses an antiseptic case (7), comprising: a case member (7) having a mounting space (i.e. space within 7), an alcoholic sponge (formed as the inner absorbing pad, and note this pad can include a sanitizer having alcohol, see paragraphs 38-40) mounted in the mounting space of the case member (paragraph 39) and having a slot (not labeled but formed on the left most side of element 7, as seen in Figure 10, otherwise the tool [1] could not be properly inserted therein) which a push-pull member (4) and a pressing member (6) of a push-pull press-contact apparatus (1) are inserted into and a lid (8) for covering the case member (Figures 1-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (2021/0339378) in view of Pheng (8499768) or Schainholz (4135868). 

In reference to claims 8 and 10, Rivera discloses the claimed invention as previously mentioned above, but lack, the lid being pivotally, openly connected to the case member.
	However, Pheng teaches that it is old and well known in the art at the time the invention was made to provide a tool cleaning case (10) with a lid (18) that is pivotally (at 35) and openly connected to the case member through an intermediate member (16, which is similar to element 8 in Rivera and could be similarly attached, see Figures 2 and 3). 
	In addition, Schainholz also teaches that it is old and well known in the art at the time the invention was made to provide a tool cleaning case (20) with a lid (24) that is pivotally (with hinges) and openly connected to the case member (Figure 1, Column 2, Lines 36-38). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the case, of Rivera, with the known technique of providing a case with a pivotal lid, as taught by Pheng  or Schainholz, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device including a case that has a pivoting lid thereby allowing a user to more easily readily access components within the case (i.e. for repairing, inspecting, cleaning, etc.) and/or which allows the case to be completely closed thereby allowing the user to more easily store the device without contamination of the components therein thus extending the useful life of the device. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kolb (2019/0029405) discloses a multi-use antimicrobial door opener comprising a push-pull press-contact apparatus (Figures 1-9), comprising: a holding member (12) capable of being held with fingers, a push-pull member (14/16/28) connected to the holding member and having a push portion (22), a stop portion (see figure below) and a pull portion (16) which are sequentially connected, wherein the push-pull member defines a receiving space (between 14 and 16) and an opening (opening of the receiving space) and a pressing member (18) connected to the pull portion of the push-pull member from front (Figures 1-9).
Muller (DE202020101608, translation included) discloses a contactless device including a plurality of functional elements for positive engagement with various contaminated surfaces (See Abstract and Figure 1). 
Banchitta et al. (D945843) shows a similarly shaped door opener (Figures 1-3). 
Ying (D926000) also shows a similarly shaped door opener with a light (Figures 1-7).
Fulkerson (2020/0086477) discloses a door puller that includes a case (Figure 1-15). 
Smeja (2022/0024026) also discloses a door puller (100) that includes a case (50, Figure 1-15).
Thayer (0241893) discloses a multi tool comprising a plurality of apertures and projections (Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723